Case 2:19-cv-00246-PSG-GJS Document 59 Filed 05/08/20 Page 1 of 1 Page ID #:548


                                                                  May 8, 2020
 1
                                                                      VPC
 2

 3
                             UNITED STATES DISTRICT COURT
 4

 5
                           CENTRAL DISTRICT OF CALIFORNIA

 6 ARAM ADZHIKOSYAN, individually Case No.: 2:19-CV-00246-PSG-GJS
     and on behalf of all others similarly
 7 situated,                                        CLASS ACTION
 8                            Plaintiff,           xxxxxxxxxxxxx
                                                    [PROPOSED] ORDER RE:
           vs.                                      STIPULATION FOR DISMISSAL OF
 9                                                  DEFENDANT C.R. ENGLAND, INC.
     CALLFIRE, INC., C.R. ENGLAND,                  WITH PREJUDICE AS TO
10 INC., and KOLD TRANS, LLC,,                      PLAINTIFF’S INDIVIDUAL
                                                    CLAIMS AND WITHOUT
11                            Defendants.           PREJUDICE AS TO THE PUTATIVE
                                                    CLASS PURSUANT TO F.R.C.P.
12                                                  41(A)(1)
13

14                                                  Assigned to: Hon. Philip S. Gutierrez
15

16

17         Having considered the parties’ Stipulation for Dismissal of Defendant C.R.
18 England, Inc. pursuant to Fed. R. Civ. P. Rule 41(a)(1), and good cause appearing

19 therefor, the Court hereby orders that:

20         1. Defendant C.R. England, Inc. is dismissed from the above-captioned action
21               with prejudice as to Plaintiff’s individual claims and without prejudice as to
22               the claims of the putative class; and
23         2. Each of the parties shall bear his/its own attorney’s fees and costs.
24 IT IS SO ORDERED.

25                 05/08/2020
26 Dated: _________________                   ___________________________________
                                                        Hon. Philip S. Gutierrez
27
                                                        U.S. District Court Judge
28

                                                  1
                    [PROPOSED] ORDER OF DISMISSAL OF DEFENDANT C.R. ENGLAND, INC.
